Order entered January 16, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01500-CR

                                   LATORIA MATTOX, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-00710-U

                                             ORDER
       After Latoria Mattox filed an untimely notice of appeal in 05-18-00219-CR, we

dismissed the appeal for want of jurisdiction.     She then filed an article 11.072 writ of habeas

corpus asking for an out-of-time appeal. The trial court granted her relief, and she filed her

notice of appeal in this appeal.

       We DIRECT the Clerk of the Court to transfer the clerk’s record from the appeal in

cause no. 05-18-00219-CR into the above appeal. The reporter’s record is due January 27, 2019.

       We DIRECT the Clerk to send copies of this order to Dallas County District Clerk

Felicia Pitre; court reporter Sasha Brooks; and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE